                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


THYRONE DESHAWN EVANS, #338014,

                    Petitioner,

                                               CASE NO. 2:19-CV-10284
v.                                             HONORABLE LINDA V. PARKER

CONNIE HORTON,

               Respondent.
_________________________________/

     OPINION & ORDER DISMISSING THE PETITION FOR WRIT OF
     HABEAS CORPUS, DENYING THE APPLICATION TO PROCEED
        IN FORMA PAUPERIS & DENYING A CERTIFICATE OF
                       APPEALABILITY

      Michigan prisoner Thyrone Deshawn Evans (“Petitioner”) has submitted a pro

se petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254 and an application

to proceed in forma pauperis. Petitioner’s certificate of prisoner institutional/trust

fund account activity states that he had a current spendable account balance of

$166.05 in his prison account as of January 17, 2019 when an administrative officer

of the Michigan Department of Corrections certified his financial statement. The

Court concludes from the financial data that Petitioner has not established indigence

and that he can pay the $5.00 filing fee for this action. Accordingly, the Court

DENIES Petitioner’s application to proceed in forma pauperis and DISMISSES

WITHOUT PREJUDICE the petition for a writ of habeas corpus. The Court is
required to dismiss the case because the allegation of poverty is untrue. 28 U.S.C. §

1915(e)(2)(A). Petitioner may submit a new habeas petition with payment of the

filing fee in a new case. This case will not be reopened.

      Before Petitioner may appeal, a certificate of appealability must issue. 28

U.S.C. § 2253(c)(1)(a); Fed. R. App. P. 22(b). A certificate of appealability may

issue “only if the applicant has made a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). When a court denies relief on the

merits, the substantial showing threshold is met if the petitioner demonstrates that

reasonable jurists would find the court's assessment of the constitutional claim

debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484-85 (2000). When a court

denies relief on procedural grounds, a certificate of appealability should issue if it is

shown that jurists of reason would find it debatable whether the petitioner states a

valid claim of the denial of a constitutional right and that jurists of reason would find

it debatable whether the court was correct in its procedural ruling. Id. Jurists of

reason would not find the Court’s procedural ruling debatable. Accordingly, the

Court DENIES a certificate of appealability. This case is closed.

      IT IS SO ORDERED.

                                                  s/ Linda V. Parker
                                                  LINDA V. PARKER
                                                  U.S. DISTRICT JUDGE

Dated: May 21, 2019


                                            -2-
I hereby certify that a copy of the foregoing document was mailed to counsel of record
and/or pro se parties on this date, May 21, 2019, by electronic and/or U.S. First Class mail.

                                                    s/ R. Loury
                                                    Case Manager




                                              -3-
